Order appealed from reversed on the law, with ten dollars costs and disbursements, and appellant’s motion granted to the extent only of striking out the second and third causes of action, without costs, with leave to answer within ten days from the entry of the order herein. The wrongs alleged in these causes of action are against the corporation and are the subjects of a derivative action by a stockholder, bondholder or creditor. (Van Weel v. Winston, 115 U. S. 228; Niles v. N. Y. C. & H. R. R. R. Co., 176 N. Y. 119; Brock v. Poor, 216 id. 387; Hammer v. Werner, 239 App. Div. 38.) Lazansky, P. J., Young, Kapper. Carswell and Tompkins, JJ., concur.